Motion granted and appeal dismissed, with costs and ten dollars costs of motion, and motion to postpone argument until fall session denied, with ten dollars costs of motion, unless appellant within ten days pay to respondent ten dollars costs of each motion, in which event the argument of the case is postponed until the fall session, and the motion to dismiss appeal is denied, with the privilege to renew the same in case the appellant does not at the earliest opportunity make such application as he may desire to the Appellate Division and promptly serve his cases on appeal after the disposition of such application.